1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   PETER STRONJIK, SR.,              )                  Case No.: 1:19-cv-1265- DAD JLT
                                       )
12             Plaintiff,              )                  ORDER DIRECTING THE CLERK OF COURT
                                       )                  TO CLOSE THIS ACTION IN LIGHT OF THE
13        v.                           )                  NOTICE OF VOLUNTARY DISMISSAL
                                       )
14   EMANUEL PROPERTIES LLC dba        )                  (Doc. 14)
     HOLIDAY INN & SUITES BAKERSFIELD, )
15                                     )
               Defendants.             )
16
17          On April 2, 2020, Plaintiff filed a Notice of Dismissal, indicating he was dismissing the action

18   with prejudice. (Doc. 14) Pursuant to Rule 41(a)(1)(A), “the plaintiff may dismiss an action without a

19   court order by filing . . . a notice of dismissal before the opposing party serves either an answer or a

20   motion for summary judgment.” Because the defendants had not appeared or filed an answer, the action

21   was automatically terminated. Id. Accordingly, the Clerk of Court IS DIRECTED to close this action.

22
23   IT IS SO ORDERED.

24      Dated:     April 6, 2020                                /s/ Jennifer L. Thurston
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
28
